Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 18 is objected to.  As written it appears that claim 18 is meant to be an independent claim but refers to claim 1 for all of the structural limitations of Formulae (1) and (2).  Being that claim 18 is, for all intents and purposes, and independent claim, the structural limitations of formulae (1) and (2) must be included in claim 18 and claim 18 be written as an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 18, which has been amended via preliminary amendment to be dependent on claim 1, is drawn to a display device comprising a first electrode, a second electrode and an organic material layer disposed between the first and second electrodes which is comprised of an emitting auxiliary layer and an emitting layer.  The emitting auxiliary layer comprises a compound represented by Formula (1) and the emitting layer comprises a compound represented by Formula (2) as recited in claim 18.  However, this limitation makes it unclear whether or not the light emitting layer comprises a compound represented by Formula (1) as well, which is required by claim 1.  If this is the case, then Applicants should simply remove all of the limitations regarding the emitting layer since these limitations are already present in claim 1.  By only claiming one material in the emitting layer of claim 18, it cannot be determined whether or not the emitting layer of claim 18 is comprised of a compound of formula (1) AND a compound of formula (2).  If it was applicants intention to have a device comprising an emitting auxiliary layer comprising a compound of formula (1) and an emitting layer comprising a compound of formula (1) AND formula (2), then claim 18 should be amended to remove all of the limitations regarding the emitting layer and only include the limitation 
Claims 20 and 21 are additionally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 20 recites the limitation “the organic electronic element according to claim 1” which lacks proper antecedent basis.  Claim 1 is drawn to an organic electric element, not an organic electronic element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The way claim 18 is written suggests that it does not further limit claim 1 from which it depends.  Specifically, claim 1 requires that the emitting layer comprise a compound of both formula (1) and formula (2).  However, claim 18 only recites that the emitting layer comprise a compound of formula (1), which appears to therefore broaden the scope of claim 18 beyond what is permitted by claim 1.  Applicants may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 5, 7, 9, 10, 12, 15-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumatsu et al. (US 2015/0115240).
Claim 1: Fukumatsu et al. teaches organic electroluminescent elements which are comprised of an anode, a hole transport layer, an emissive layer, an electron transport layer, and a cathode as shown in Figure 1.  The emissive layer is comprised of a phosphorescent dopant and two host materials as taught and exemplified therein.  Example 8 of Fukumatsu et al. as shown in Table 3 employs as the first host, compound 1-90, and as the second host, compound 3-4.1  The structure of compound 1-90 is shown on page 23.  This compound anticipates formula (2) of claim 1 with rings A and B being equal to benzene, variable i being equal to zero, variable j being equal to 1, variable X2 being equal to N-L7-Ar6 with L7 being a C5 heterocyclic group (pyridyl), and Ar6 being equal to a carbazole, variables c, d and e being equal to zero, variable L6 being a single bond, and variable Ar5 being equal to a phenyl.  The structure of compound 3-4 is shown on page 42.  This compound anticipates formula (1) of claim 1 with linkers L1 through L4 being equal to single bonds, divalent linker L5 being biphenylene, and rings Ar1 and Ar2 as well as rings Ar3 and Ar4 forming a carbazole ring.
Claim 2: Compound 3-4 of Fukumatsu et al. also anticipates formula (3) of claim 2 with variables a and b being equal to zero, linker L5 being a biphenylene linker, linkers L3 and L4 being single bonds, and Ar3 and Ar4 forming a carbazole ring.
Claim 4: Compound 3-4 of Fukumatsu et al. also anticipates formula (3-2) of claim 4 with variables a, b, a’, and d’ being equal to zero, linkers L3 and L4 being single bonds, and Ar3 and Ar4 forming a carbazole ring.
Claim 5: Compound 3-4 of Fukumatsu et al. also anticipates claim 5 in that both Ar3 and Ar4 are C6 aryl groups. The fact that these two aryl groups are bonded to form a ring does not exclude compound 3-4 from anticipating claim 5.
Claim 7: Variable L5 in compound 3-4 of Fukumatsu et al. is substituted at the meta-position, thereby anticipating claim 7.
Claim 9: Compound 1-90 of Fukumatsu et al. satisfies Formula (5) of claim 9.  

Claim 12: Compound 1-90 of Fukumatsu et al. anticipates formula (6-5) of claim 12. 
Claim 15: Device example 8 of Fukumatsu et al. employs NPB as a hole-transporting layer.  NPB has the structure 
    PNG
    media_image1.png
    100
    153
    media_image1.png
    Greyscale
 which satisfies formula (1) of claim 1.
Claims 16 and 17: In device example 8 of Fukumatsu et al. the first host and the second host are employed 1:1 ratios, which anticipates claims 16 and 17.
Claims 20 and 21: It is clear from the teachings of Fukumatsu et al. that display devices satisfying the limitations of claims 20 and 21 are at once envisaged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (KR-1020150007476, cited on Applicants information disclosure statement, filed on 1/29/19).
Yun et al. teaches an organic electroluminescent device comprising an anode, a cathode, a light emitting auxiliary layer which is comprised of a compound satisfying general formula 1 (with compounds 1-1 through 1-95 being explicitly taught) and a light emitting layer comprising a compound satisfying one of general formulae (2) through (6).  Most, if not all, of the compounds 1-1 through 1-95, which are employed in the light emitting auxiliary layer, satisfy all of the limitations of formula (1) of claim 18.  Some of the explicitly taught compounds which satisfy general formula (2) of Yun et al., which are employed in the light emitting layer, satisfy all of the limitations of formula (2) of claim 18.  Example 1 of Yun et al. teaches preparing an organic electroluminescent device wherein one of the explicitly taught compounds 1-1 through 1-95 are employed in an emitting auxiliary layer, and compound 2-5 is employed in the light emitting layer.  While compound 2-5 does not satisfy formula (2) of claim 18, the selection of a compound to serve as host material in the emissive layer which does satisfy all of the limitations of formula (2) of claim 18 would have been obvious to one having ordinary skill in the art given the overall teachings of Yun et al.  Specifically, at least compounds 2-9, 2-10, 2-11, 2-12, 2-25, 2-26, 2-27, and 2-31 of Yun et al. satisfy formula (2) of claim 18.  One of ordinary skill in the art understands that Yun et al. teaches devices where any one of the compounds of formula (1) are employed in an emitting auxiliary layer, and any one of the compounds of formula (2) are employed in an emitting layer, including the specific compounds recited above.  Embodiments where said specific compounds are employed in the emitting layer satisfy all of the limitations of formula (2) of claim 18, and such a device would satisfy all of the limitations of claim 18.  Further, Yun et al. teaches that compounds satisfying formula (3-20) may be employed in the emitting auxiliary layer, such as compounds 1-55, 1-56, 1-57, and 1-60.  Given the overall teachings of Yun et al., one having ordinary skill in the art would have found any combination of compounds of formula (1), serving as an emitting auxiliary layer material, and compounds of formula (2), serving as an emitting layer material, including, for example, the combination of compound 1-56 with compound 2-9, as one example, thereby satisfying claims 18 and 19.  

Allowable Subject Matter


Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first host as taught by Fukumatsu et al. corresponds to Applicants second host, and the second host as taught by Fukumatsu et al. corresponds to Applicants first host.